DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 16, 2020 was considered by the examiner.

Drawings
Examiner withdraws the drawing objection based upon Applicant’s submission of new figure 84c.

Double Patenting
Examiner withdraws the double patenting based upon Applicant’s amendments to the claims and the submission of terminal disclaimers.


Allowable Subject Matter
Claims 1, 3-4 are allowed. The claims will be renumbered as 1-3.

Regarding claims 1,
Claim 12 is allowable because the prior art does not teach “each of the second drain-select-level assemblies comprises a respective second gate dielectric having a greater lateral extent at a lower bulging portion thereof than at an upper portion thereof.” Further, the prior art does not provide a motivation to have the first gate dielectric be straight and the second gate dielectric be bulging.
Examiner notes that the priority date of claim 1 is May 8, 2019

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/            Primary Examiner, Art Unit 2822